    Case 1:03-md-01570-GBD-SN Document 6844 Filed 06/02/21 Page 1 of 2
                                     U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     86 Chambers Street
                                                     New York, New York 10007



                                                     June 2, 2021

The Honorable Sarah Netburn
United States Magistrate Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     In the Matter of Disclosure of Grand Jury Material in Connection with In re
               Terrorist Attacks on September 11, 2001, 03 MDL 1570 (S.D.N.Y.) (GBD) (SN)

Dear Judge Netburn:

        We write to inform the Court that this afternoon the Government filed an additional petition
under Federal Rule of Criminal Procedure 6(e), seeking authorization to disclose federal grand
jury records to the parties subject to the FBI Protective Order. Because that petition contains
information that is both subject to the FBI Protective Order and describes matters occurring before
the grand jury, it has been filed in the 03 MDL 1570 docket ex parte and under seal. See Fed. R.
Crim. P. 6(e)(6).

       The Federal Bureau of Investigation (“FBI”) has completed the supplemental searches that
it committed to conduct in connection with the omnibus motion to compel. The FBI has
determined, however, that certain of the records it has identified as responsive were obtained by
federal grand jury subpoena, or otherwise discuss matters occurring before a federal grand jury.
Although the records are described in more detail in the Government’s Rule 6(e) petition, the
records at issue largely consist of financial records, and one set of additional phone records. The
Government does not object to the disclosure of these records pursuant to the FBI Protective Order.

        We understand that the PECs will be separately submitting a letter this afternoon in support
of the petition, for the purpose of making the necessary showing of “particularized need” under
Rule 6(e)(3)(E)(i). See, e.g., Douglas Oil Co. v. Petrol Stops Nw., 441 U.S. 211 (1979).

        If the Court grants the petition, the FBI will be prepared to produce the grand jury records
in short order, and no later tomorrow, June 3, 2021. Once this production is complete, other than
certain records that constitute foreign government information, the FBI will have completed its
processing of the records responsive to the Touhy request and subpoena, as limited by this Court’s
February 1, 2021 Opinion and Order.
Case 1:03-md-01570-GBD-SN Document 6844 Filed 06/02/21 Page 2 of 2

                                                                  Page 2



                              Respectfully submitted,

                              AUDREY STRAUSS
                              United States Attorney

                        By:   /s/ Jeannette A. Vargas
                              SARAH S. NORMAND
                              JEANNETTE A. VARGAS
                              Assistant United States Attorneys
                              (212) 637-2709/2678
